Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1:
These steps of receiving images of a portion of a body of a user for a consultation, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing interactions between a patient and a doctor).
Claim 18:
These steps of receiving a request for a consult, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and 
Claim 20:
These steps of receiving a request for a consult, receiving images of a patient, and providing instructions to the patient, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing interactions between a patient and a doctor).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of receiving scale information may be performed in the mind but for recitation of generic computer components; such as claim 19, reciting particular aspects of obtaining scale information may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
Claim 1:
amount to mere instructions to apply an exception (such as recitation of a virtual consultation panel, a live video stream from a user device, and displaying with a display panel the live video stream amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 29, para. 32-35, see MPEP 2106.05(f))
Claim 18: 
amount to mere instructions to apply an exception (such as recitation of a virtual consultation panel to request a connection, a local interface component to request a connection, capturing a live video feed, and providing the live video feed to the virtual consultation panel amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 29, para. 32-35, see MPEP 2106.05(f))
Claim 20: 
amount to mere instructions to apply an exception (such as recitation of processors request a connection to a virtual consultation panel, receiving a request from a patient device, activating a display panel, receiving a first live video stream, providing a second live video stream, providing instructions to a patient device, and displaying a scale indicator amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 29, para. 32-35, see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 (remote user device), 3 (displaying actual-size representation of a body), 5 (displaying a virtual representation),  6 (receiving an input with the virtual representation, modifying the virtual representation), 7 (transmitting images to the remote user device), 8 (receiving an audio input and transmitting the audio input), 9-10 (push notification), 11-12, 14-15 (providing instructions on a user device), 13 (display a correctness indicator), 16 (receiving scale information from user device and displaying scale representation, scale information from a sensor), 17 (mirrored outer surface, a display panel, memory, processors), 19 (scale information with the live video feed and provide to the virtual consultation panel) additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
Claim 1:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a live video stream, displaying live video stream, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Claim 18:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receive instructions to request a connection to the virtual consultation panel, receive a local interface component the request for connection, provide the live feed, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Claim 20:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as providing instructions to a patient device to request a connection, receiving the request from the patient device, activating the display panel, receiving a first live video, providing a second live video stream, providing instructions, receiving scale information, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 6-11, and 14-16, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2, 6-11, 14-16, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-13 recite limitation of providing instructions for front-facing position, rear-facing position, right-lateral-facing position, and left-lateral-facing position.  Examiner is unable to determine how all those positions are possible.  Examiner states that instructions to do one of those positions seems to be appropriate.  Examiner asks the Applicant for clarification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad (U.S. Patent No. 9,298,884).
As per claim 1, Ahmad teaches a method, comprising: 
-receiving, at a virtual consultation panel, a live video stream from a remote user device (Ahmad: col. 10, 41-43; User interface presents a live video stream), the live video stream including images of at least a portion of a body of a user of the user device (Ahmad: col. 3, 1-8; Camera directed to portions of the patient’s body.); 
-displaying, with a display panel of the virtual consultation panel, the live video stream including an actual-size representation of at least part of at least the portion of the body of the user of the user device (Ahmad: col. 5, 62 to col. 6, 12; Displaying a live video stream of the patient and 3D model of the body part.).
As per claim 2, the method of claim 1 is as described.  Ahmad further teaches further comprising: receiving, from the remote user device, scale information associated with at least the portion of the user’s body (Ahmad: col. 10, 61-62; User interface presenting a live video portion with the remote doctor being able to add a ruler that matches the scale of an object in live video stream.).
As per claim 3, the method of claim 2 is as described.  Ahmad further teaches wherein displaying the actual-size representation of at least the part of at least the portion of the body of the user of the user device comprises displaying the actual-size representation using the scale information (Ahmad: col. 10, 61-62).
As per claim 4, the method of claim 2 is as described.  Ahmad further teaches wherein the scale information comprises an absolute-scale three-dimensional model of at least the part of at least the portion of the body of the user (Ahmad: col. 10, 61-62).
As per claim 5, the method of claim 4 is as described.  Ahmad further teaches further comprising displaying a virtual representation of the absolute-scale three-dimensional model (Ahmad: col. 10, 41-43; 3D video stream.).
As per claim 6, the method of claim 5 is as described.  Ahmad further teaches further comprising:
-receiving, at the virtual consultation panel, an input associated with the virtual representation of the absolute-scale three-dimensional model (Ahmad: col. 10, 41-65; The remote doctor is able to modify the images presented to him/her.); and
(Ahmad: col. 10, 41-65; The remote doctor is able to modify the images presented to him/her.).
As per claim 7, the method of claim 1 is as described.  Ahmad further teaches further comprising:
-obtaining, with the virtual consultation panel, one or more images of a medical practitioner performing a surgical consultation using the live video stream (Ahmad: col. 2, 8-27; Remote doctor provided with 3D representation of the surgical site or a 3D model provides instructions on how to perform the incision.); and
-transmitting, with the virtual consultation panel, the one or more images to the remote user device (Ahmad: col. 2, 8-27; The local doctor is able to view the instructions superimposed on a live video of the patient.).
As per claim 8, the method of claim 1 is as described.  Ahmad further teaches further comprising:
-receiving, with the virtual consultation panel, audio input from a practitioner performing a surgical consultation using the live video stream (Ahmad: col. 3, 12-19; A microphone allows the remote doctor to receive quality audio signals.); and
-transmitting, with the virtual consultation panel, the audio input to the remote user device (Ahmad: col. 3, 12-19).
As per claim 11, the method of claim 1 is as described.  Ahmad further teaches further comprising providing, with the virtual consultation panel to the user device, instructions to the user to move into a front-facing position relative to the user device, a rear-facing position relative to the user device, a right- lateral-facing position relative to the user device, and a left-lateral-facing position relative to the user device (Ahmad: col. 12, 61-63).
As per claim 12, the method of claim 11 is as described.  Ahmad further teaches wherein the instructions include instructions to the user device to display visual indicators of each of the front-facing position, the rear-facing position relative, the right-lateral-facing position, and the left-lateral-facing position (Ahmad: col. 12, 61-63).
As per claim 13, the method of claim 12 is as described.  Ahmad further teaches wherein the instructions include instructions to the user device to display, using at least one depth sensor at the user device, a correctness indicator for each of the front-facing position, the rear-facing position relative, the right- lateral-facing position, and the left-lateral-facing position (Ahmad: col. 6, 62 to col. 7, 4; Using a sensor to control the hand movements.).
As per claim 14, the method of claim 1 is as described.  Ahmad further teaches further comprising providing, with the virtual consultation panel to the user device, instructions to the user to provide video of a pinch of at least the part of at least the portion of the body of the user (Ahmad: col. 10, 44-65; Remote doctor is able to manipulate the video/image.).
As per claim 15, the method of claim 14 is as described.  Ahmad further teaches further comprising, with the virtual consultation panel to the user device, instructions to the user to provide scale information for the pinched at least part of at least the portion of the body of the user (Ahmad: col. 10, 44-65; Remote doctor is able to manipulate the video/image.).
As per claim 16, the method of claim 15 is as described.  Ahmad further teaches further comprising receiving the scale information from the user device and displaying an absolute-scale representation of the pinched at least part of at least the portion of the body of the user, wherein the scale information comprises depth information from a sensor of the user device (Ahmad: col. 10, 44-65; A ruler showing scale of the object in the video stream.).
As per claim 17, the method of claim 1 is as described.  Ahmad further teaches wherein the virtual consultation panel comprises:
-a mirrored outer surface (Ahmad: col. 2, 21-27);
-a display panel configured to project display light through the mirrored outer surface (Ahmad: figure 5);
-a memory configured to store instructions for a virtual consultation application (Ahmad: col. 13, 46-54); and
(Ahmad: col. 11, 66 to col. 12, 12).
As per claim 18, Ahmad teaches a non-transitory computer-readable medium storing code for a virtual consultation application, wherein the code, when executed by one or more processors, causes the one or more processors to:
-receive, from a virtual consultation panel remotely located at a medical facility, instructions to request a connection to the virtual consultation panel (Ahmad: col. 4, 13-21; A connection is made between a local site and a remote site.);
-receive, from a local interface component, the request for the connection (Ahmad: col. 4, 13-21);
-capture a live video feed including images of a local patient (Ahmad: col. 4, 26-35; col. 8, 47-49; Live video of the patient.); and
-provide the live video feed to the virtual consultation panel (Ahmad: col. 4, 26-35; col. 8, 47-49; Live video of the patient.).
As per claim 19, the non-transitory computer-readable medium of claim 18 is as described.  Ahmad further teaches wherein the code when executed by one or more processors, further causes the one or more processors to:
-obtain scale information associated with the live video feed (Ahmad: figure 5, 534); and
-provide the scale information to the virtual consultation panel with the live video feed (Ahmad: figure 5, 534).
As per claim 20, Ahmad teaches a method of operating a virtual consultation panel that includes a display panel, a camera, a memory, and one or more processors, the method comprising:
	-providing, with the one or more processors, instructions to a patient device to request a connection to the virtual consultation panel (Ahmad: col. 4, 13-21; A connection is made between a local site and a remote site.);
	-receiving the request from the patient device with the one or more processors (Ahmad: col. 4, 13-21; A connection is made between a local site and a remote site.);
	-activating, with the one or more processors, the display panel responsive to the request (Ahmad: col. 4, 13-21; A connection is made between a local site and a remote site.);
	-receiving, from the patient device with the one or more processors, a first live video stream including images of a patient captured by the patient device (Ahmad: col. 4, 26-35; col. 8, 47-49; Live video of the patient.);
	-providing, from the virtual consultation panel to the patient device, a second live video stream including images of a consulting surgeon from the camera (Ahmad: col. 4, 26-35; col. 8, 47-49; Live video of the patient.);
	-providing, from the virtual consultation panel to the patient device, instructions to the patient to pinch a portion of a body of the patient in the first live video stream (Ahmad: col. 10, 44-65; Remote doctor is able to manipulate the video/image.);
	-providing, from the virtual consultation panel to the patient device, instructions to include scale information associated with the pinched portion of the body with the first live video stream (Ahmad: col. 10, 44-65; Remote doctor is able to manipulate the video/image.);
(Ahmad: col. 10, 44-65; Remote doctor is able to manipulate the video/image.); and	
	-displaying, with the display panel, a scale indicator associated with the pinched portion of the body, based on the scale information (Ahmad: figure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (U.S. Patent No. 9,298,884) in view of Phillips et al. (U.S. Publication No. 2014/0180715).
As per claim 9, the method of claim 1 is as described.  Ahmad does not explicitly teach the following, however, Phillips teaches further comprising providing a push notification from the virtual consultation panel to the user device, the push notification comprising a reminder of an upcoming appointment and a selectable confirmation option for the upcoming appointment (Phillips: para. 53; Providing a notification that the virtual consultation interface is available at the appointment time.).
One of ordinary skill in the art would have recognized that applying the known technique of Phillips would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Phillips to the teachings of Ahmad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying push notification for virtual consult appointment to Ahmad teaching remote instruction and monitoring would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that can efficiently provide treatments and manage time for both patients and practitioners.
As per claim 10, the method of claim 9 is as described.  Ahmad does not explicitly teach the following, however, Phillips teaches further comprising providing an additional push notification from the virtual consultation panel to the user device, the additional push notification comprising a reminder to prepare for the upcoming appointment, and a selectable option to connect the user device to the virtual consultation panel (Phillips: para.60; Reminder notification for the virtual consultation.).
The motivation to combine the teachings is same as claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626